        Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 1 of 25




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  JUAN MARTINEZ,
                                                 Case No. 1:17-cv-00337-DCN

         Plaintiff,                              MEMORANDUM DECISION AND
                                                 ORDER
         v.

  DEBBIE FIELD, DAVID MCLUSKEY,
  CINDY WILSON, KEITH YORDY,
  D.W. PENEKU, D.W. COBURN, SGT.
  BILOA, SGT. BILADEAN, CPL.
  DAVIDSON, and C/O ADAIR,

         Defendants.


                                  I. INTRODUCTION

      Pending before the Court are Defendant Garrett Coburn’s Motion to Dismiss (Dkt.

28) and Motion for Summary Judgment (Dkt. 27). Also pending are Plaintiff Juan

Martinez’s two motions to strike (Dkts. 35, 43) documents Coburn filed in support of his

two motions.

      Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motions without oral argument. Dist. Idaho Loc.



MEMORANDUM DECISION AND ORDER - 1
        Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 2 of 25




Civ. R. 7.1(d)(1)(B). For the reasons set forth below, the Court finds good cause to DENY

Coburn’s Motion to Dismiss, GRANT Coburn’s Motion for Summary Judgment, and

DENY Martinez’s Motions to Strike.

                                    II. BACKGROUND1

       Martinez is an inmate in the custody of the Idaho Department of Correction (IDOC)

who resides at the Idaho State Correctional Institution (ISCI).

       When Martinez entered prison “approximately six years before” the events giving

rise to his claims, he notified prison officials that he had withdrawn from all gang activity

and “had a ‘green light’ placed on him by prison gangs,” meaning that gang members had

instructions to “assault [sic], injure or possibly kill Plaintiff” in prison. Dkt. 12, at 8.

Martinez alleges that at that time, prison officials “did or should have placed a ‘red flag’ in

all of Plaintiff’s prison files,” to alert other officials of the “pervasive risk and danger

against the Plaintiff by prison gangs.” Id.

       In May of 2016, Martinez was transferred to Unit 15, which “[f]or a number of

months[,] . . . was used to house gang members including rival gang members.” Id. at 5.

Martinez states that it was “common knowledge” that Unit 15 was “a violent housing unit,”

because “there were numerous violent incidents” in that unit. Id. Either before or shortly

after Martinez was moved to Unit 15, he claims that he sent a concern form to Defendant

Coburn. The concern form allegedly notified Coburn that Martinez believed he was in

danger from inmate gang members in Unit 15 because he had dropped out of all gang


1
  The facts are taken from Martinez’s Amended Complaint (Dkt. 12) and construed in the light most
favorable to him as the nonmoving party. See Scott v. Harris, 550 U.S. 372, 380 (2007).


MEMORANDUM DECISION AND ORDER - 2
        Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 3 of 25




activity. Id. at 6. Coburn did not respond to Martinez’s concern form. Coburn, along with

Defendants Peneku and Yordy, purportedly approved Martinez’s transfer to Unit 15. Id. at

7.

       On June 10, 2016, Martinez had a dialysis appointment, after which he returned to

his locked cell and fell asleep. Id. at 8. While he was sleeping, unidentified inmate gang

member/s somehow got into Martinez’s cell and “brutally attacked” him, rendering him

unconscious and causing serious injuries. Id. at 9.

       Although IDOC policy requires two floor officers per unit, Defendant Adair was the

only officer assigned to the unit floor on the day of the attack. Id. However, Defendant

Adair had left his post prior to the attack, leaving the unit floor without an officer during

the period of time Martinez was attacked. When Plaintiff regained consciousness, he

pressed the “emergency call light” on the wall of his cell, but no one immediately

responded. Id. The call light would have alerted the control center officer and pursuant to

IDOC policy, the control officer would have notified the floor officer—here, Defendant

Adair—who, in turn, “is supposed to drop whatever he or she is doing and go immediately

to the cell . . . to find out what is wrong.” Id. at 9-10. Defendant Adair later found Martinez

and called for medical attention. Martinez was taken to the hospital and treated for his

injuries. Id. at 10-11.

       On August 8, 2017, Martinez filed suit against Adair, Coburn, and several other

prison officials, including the warden of the prison and the members of the Idaho State

Board of Correction. Martinez asserted claims under the Eighth and Fourteenth




MEMORANDUM DECISION AND ORDER - 3
            Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 4 of 25




Amendments, as well as Idaho Code § 18-313. Id. at 15.

        On February 14, 2018, the Court issued an initial review order. Dkt. 10. In that

decision, the Court found that Martinez’s claims were too vague and that he would need to

file an amended complaint in order to proceed. Id. Martinez complied (Dkt. 12) and the

Court undertook a successive review (Dkt. 14). Ultimately, the Court determined that

Martinez could proceed with a single Eighth Amendment failure-to-protect claim against

Coburn. Dkt. 14, at 7-8. Specifically, the Court concluded that:

        [A] factfinder could plausibly infer, from the allegations in the Amended
        Complaint, that Defendant Coburn was subjectively aware that Plaintiff
        faced a substantial risk of serious harm in Unit 15 yet deliberately
        disregarded that risk. Plaintiff’s concern form, which was addressed to
        Coburn, would have notified Coburn that Plaintiff had withdrawn from all
        gang activity and, as a result, was in danger from the inmates housed in Unit
        15.

Id. at 7.

        On March 14, 2019, Coburn filed a motion to dismiss contending that Martinez had

failed to exhaust the administrative remedies available to him. Dkt. 28. Less than two

weeks later, Coburn filed a motion for summary judgment arguing there are no material

facts in dispute in this case and that he is entitled to qualified immunity. Dkt. 31.

        Martinez subsequently filed two motions to strike. One is associated with a

declaration filed by David Gould in support of Coburn’s Motion to Dismiss. Dkt. 35.

Martinez’s second motion seeks to strike the supplemental declaration of Nicholas

Blackburn filed in conjunction with Coburn’s Motion for Summary Judgment. Dkt. 43.




MEMORANDUM DECISION AND ORDER - 4
        Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 5 of 25




                                       III. ANALYSIS

       A. Coburn’s Motion to Dismiss (Dkt. 28)

   1. Introduction

       In his Motion to Dismiss, Coburn asserts that Martinez failed to exhaust his

administrative remedies under the Prison Litigation Reform Act (PLRA) with respect to

his failure-to-protect claim and that, as a result, the Court must dismiss this claim. In short,

Coburn suggests that Martinez failed to file concern or grievance forms with ISCI, as

required, before filing suit. Martinez vehemently opposes this notion, asserting that he did

in fact file the requisite forms, but that even if he had not, it was not his fault as those forms

were not available to him. The Court will address the arguments in turn.

   2. Legal Standard

       Title 42 U.S.C. § 1997e(a) provides that “[n]o action shall be brought with respect

to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative remedies

as are available are exhausted.” As the United States Supreme Court has held, “There is no

question that exhaustion is mandatory under the PLRA and that unexhausted claims cannot

be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007).

       If a plaintiff has failed to exhaust his administrative remedies, his claim is subject

to dismissal without prejudice upon motion of the defendant. See, Wyatt v. Terhune, 315

F.3d 1108 (9th Cir. 2003). An inmate must exhaust his remedies prior to filing suit;

exhaustion cannot be accomplished during a suit or after a suit has been filed. See




MEMORANDUM DECISION AND ORDER - 5
        Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 6 of 25




McKinney v. Carey, 311 F.3d 1198 (2002) (suit dismissed without prejudice where prisoner

attempted to exhaust administrative remedies during pendency of suit).

       “Proper” exhaustion of administrative remedies is required, meaning that “a

prisoner must complete the administrative review process in accordance with the applicable

procedural rules, including deadlines, as a precondition to bringing suit in federal court.”

Woodford v. Ngo, 548 U.S. 81, 88 (2006).

       In Wyatt v. Terhune, the Ninth Circuit determined that the proper procedural device

for alleging failure to exhaust administrative remedies is “an unenumerated Rule 12(b)

motion.” 315 F.3d at 1119. To resolve such a motion, “the court may look beyond the

pleadings and decide disputed issues of fact.” Id. at 1119-20. In such instances, the court

“has broad discretion as to the method to be used in resolving the factual dispute.” Ritza v.

Int’l Longshoremen’s and Warehousemen’s Union, 837 F.2d 365, 369 (9th Cir. 1988).

However, the court “must assure that [the petitioner] has [had] fair notice of his opportunity

to develop the record.” Wyatt, 315 F.3d at 1120 n. 14.

   3. Discussion

       The underlying facts regarding whether Martinez complied with the PLRA are

muddy at best. Before outlining the parties’ positions, however, it is important to

understand the overall grievance process.

       ISCI follows IDOC’s grievance process. In short, the process has three levels. First,

any inmate with a concern must seek an informal resolution by filling out an offender

concern form addressed to the staff person “most capable of responding to and, if




MEMORANDUM DECISION AND ORDER - 6
        Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 7 of 25




appropriate, resolving the issue.” Dkt. 28-2, at ¶ 18. If the issue cannot be resolved

informally with a concern form, the inmate must then file a grievance form. Id. A grievance

must be filed within 30 days of the incident or problem that is the basis for the grievance.

Id.

       If a staff member does not respond to the inmate concern form within seven (7)

days, the offender can elect to submit another concern form to another staff member or skip

to the grievance process. Id. If an offender decides to skip to the grievance process, he must

write “no response” in the staff section of his copy of the form and attach it to the grievance

form. Id.

       When submitting a grievance form, the inmate must attach a copy of the offender

concern form, showing the inmate’s attempt to settle the issue informally. Id. at ¶ 19. Aside

from including information regarding the nature of the complaint, the grievance form must

contain specific information including dates, places, and names. Id. Only one issue may be

raised in each grievance, and the offender must suggest a solution to the issue. Id. All

grievances are logged into an electronic database used to track grievances. Id. at ¶ 11

       Upon receipt of a correctly filed grievance, the grievance coordinator assigns the

grievance to the staff member most capable of responding to and, if appropriate, resolving

the issue. Id. at ¶ 21. That staff member then answers and returns the grievance to the

grievance coordinator. Id. The grievance coordinator then forwards the grievance and staff

response to a reviewing authority, who reviews the grievance and staff response as well as,

if necessary, any applicable rules, policies, procedures, etc., and either denies, modifies, or




MEMORANDUM DECISION AND ORDER - 7
         Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 8 of 25




grants the solution suggested by the inmate. Id. The grievance coordinator then files a copy

of the original grievance form and returns the original grievance form to the inmate,

together with a copy of the responses of the assigned staff member and reviewing authority.

Id. If the decision on an inmate’s grievance is not satisfactory to the inmate, the inmate

may appeal that decision. Id. at ¶ 22. When the grievance coordinator receives an appeal,

they log it and forward it to the appellant authority. Id.

        Upon completion of all three steps, i.e., the Offender Concern Form, Grievance

Form, and Appeal Form, the grievance process would be considered exhausted. Id. at ¶ 23.

        As part of his Amended Complaint, Martinez explains that after he was moved to

Unit 15, he “sent Defendant Coburn a Concern placing Coburn and all other ISCI officials

on notice of being at pervasive risk of being assaulted or killed because of dropping out of

all gang activity and gangs.” Dkt. 12, at ¶ 27 (internal quotation marks omitted). Martinez

then cites to “Exhibit 1” in support of this statement. Exhibit 1 (Dkt. 12, at 21) is a concern

form, however, it is not legible. With the exception of Martinez’s name at the top of the

form, it is virtually impossible to decipher anything else on the document: the date, the

details, the signatures, etc.

        Coburn apparently asked for any identifying information that might help determine

the details on this specific form during discovery, but Martinez did not provide any.2



2
  Martinez claims that ISCI does not provide carbon copies of the concern forms and, therefore, it is not his
fault—but rather Defendants—that there are no details about this specific form. First, Martinez could have
tried to provide some details (even from memory) about this form in order for the Court to determine if it
actually contained the information he claims it contained. Furthermore, as will be explained in greater detail
below, Coburn has reviewed copies of all concern and grievance forms during the relevant timeframe, as
well as all forms ISCI has record of from Martinez, and cannot identify any that relate to gang affiliation in


MEMORANDUM DECISION AND ORDER - 8
         Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 9 of 25




Simply put, the Court has no way of knowing whether this form (Dkt. 12, at 21) relates to

the issue at hand or not. In his briefing, Martinez confusingly references other concern

forms and notes that the illegible form was actually his second effort to exhaust the

administrative process; however, there is still nothing in the record related to his gang

concerns within Unit 15. Dkt. 34, at 1-2.

        Martinez also explains that the concern form he filed against Adair (regarding the

fact that he was not at his post when the assault happened) should count as his “open[ing]

the door” to this overall issue and should satisfy IDOC’s administrate grievance process

requirements. Dkt. 34, at 2. Martinez’s hope to “open the door” on the assault

notwithstanding, his concern form against Adair is specific to Adair and his behavior, not

Coburn. See Dkt. 12, at 25. Accordingly, the Adair concern form cannot serve as the basis

for this suit against Coburn.

        Furthermore, there is some confusion regarding when Martinez purportedly filed

any grievance form. Martinez claims that he was transferred to Unit 15 “on or about the

last day of May 2016.” Dkt. 12, at ¶ 17. Since the assault occurred on June 10, 2016,

Martinez seems to be suggesting that he would have had limited time to go through the

administrative process before being attacked. IDOC records, however, indicate that

Martinez was transferred from the medical infirmary to Unit 15 on April 28, 2016. Dkt.

28-7, at 60. This is important because if, as Martinez suggests, he was so fearful of being

transferred, he would have filed any grievance form right away. With the correct timeline


Unit 15 or to Martinez’s fear of being moved to Unit 15. In short, there is no indication that Martinez even
filed the first form, a concern form, as required.


MEMORANDUM DECISION AND ORDER - 9
         Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 10 of 25




in place, it is clear Martinez was housed in Unit 15 for 43 days (as opposed to roughly 10

as he represents) before being assaulted. There would have been adequate time to file a

concern form and remedy the transfer had it been important to Martinez. Martinez claims

the illegible concern form was filed “after” he was transferred but before the assault, but

again, ISCI has no record Martinez filed such form. In short, the Court cannot find anything

in the record to support the assertion that Martinez filed a concern form before the assault

(regardless of whether it was before or after Martinez was transferred to Unit 15). While

this is mostly relevant when discussing summary judgment, it is also noteworthy here.3

        Separately, Martinez argues that he did not have the ability to file a concern form

after the attack for two primary reasons: 1) he could not procure concern forms in the

infirmary, and 2) he was “in a comatose state.” Dkt. 34, at 3. For either (or both) of these

reasons, Martinez asserts he should not be required to comply with the PLRA’s exhaustion

requirement.

        Martinez first alleges that he was unable to secure the correct forms while in the

infirmary (when he was recovering from the attack) because such forms have never been

available there. Coburn rejects this argument, explaining that not only are forms available

in the infirmary, but even if they were not, a prisoner could still get a concern form by

simply asking for one at the officer station. In support of this explanation, Coburn



3
  Martinez also states that Coburn never responded to his concern form. First, if there was no concern form,
Coburn could not have responded. Second, however, even if Martinez had filed a concern form and it was
unanswered, IDOC procedures allow for the aggrieved party to either submit another concern form or skip
to the grievance process. Dkt. 28-2, at ¶ 18. In other words, even assuming Coburn did not respond to his
concern form, such would not have precluded Martinez from filing a grievance form.


MEMORANDUM DECISION AND ORDER - 10
       Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 11 of 25




submitted the declaration of David Gould. Dkt. 28-5. Gould is the current Medical Unit

Sergeant at ISCI. Id.

       Martinez responded to Gould’s declaration with his first motion to strike asserting

that Gould is not qualified to make such a claim (that grievance forms were available in

the infirmary in 2016) because Gould did not become acting sergeant of the medical unit

until November 2018. In support, Martinez filed a declaration from a fellow inmate,

Christopher Weaver, who explains that he has been housed in the medical infirmary for

many years and that there were no concern or grievance forms available to inmates in 2016.

Weaver further states that “grievance boxes” were not available until 2019, when Gould

installed them. In light of these facts, Martinez asks that the Court strike Gould’s affidavit

since he has no personal knowledge of whether concern forms were available in 2016.

       In response, Coburn claims that Gould’s declaration was not submitted to explain

the circumstance of the infirmary in 2016, but to rebuff Martinez’s assertion in his

Amended Complaint that “the ISCI infirmary did not nor has it ever provided and made

available Concerns and Grievances to inmates while housed in the infirmary thus making

all IDOC grievance remedies ‘unavailable’ to inmate patients including the Plaintiff.” Dkt.

12, ¶ 75 (emphasis added). Said differently, according to Gould, he is not testifying about

circumstances in 2016, but just disputing Martinez’s claim that the ISCI infirmary has

never provided grievance forms. This explanation is a bit nuanced. If, by his own

admission, Gould is simply rebuffing a singular claim in Martinez’s Amended Complaint

about the general availability of forms in the medical unit, such is appreciated, but it does




MEMORANDUM DECISION AND ORDER - 11
         Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 12 of 25




little to explain what the circumstances were in 2016—the relevant time period.

         This concern aside, Gould has stated elsewhere that while he was not the Medical

Unit Sergeant in 2016, he was nonetheless employed at ISCI and during his years of

employment there (including 2016) and he has never seen a situation in which an inmate—

even one housed in restrictive housing—was not able to obtain the necessary concern or

grievance forms. Dkt. 38-3, at 2. Furthermore, IDOC’s standard operating procedures

outline that “all offenders can use the grievance process regardless of their classification

or housing status.” Dkt. 28-7, at 9. Coburn also provided the Court with a 2014 concern

form from an inmate housed in the infirmary. Dkt. 29-1, at 2.4

         In short, the Court DENIES Martinez’s Motion to Strike. The Court will not strike

Gould’s testimony because it is what it is: an assertion that Martinez is wrong in saying

that the ISCI infirmary has never had forms available for inmates. The Court will give

Gould’s testimony the weight it deems appropriate. However, the Court will not read into

Gould’s testimony any unnecessary inferences concerning the availability of forms in 2016

in the infirmary.

         Once all is said and done, the Court does not affirmatively know whether the

concern and grievance process was available to inmates housed in the infirmary in 2016.

There is persuasive evidence and testimony that suggests such was the case, but a

declaration from the 2016 Medical Unit Sergeant (for example) would have solidified this

issue.


4
 Even then, however, all of this evidence does not conclusively settle the question of whether Martinez had
access to concern and grievance forms in 2016 while in the infirmary.


MEMORANDUM DECISION AND ORDER - 12
       Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 13 of 25




       Martinez’s second argument is that he was “comatose” and could not file the

necessary forms after the incident. Joni Lemons, ISCI’s Registered Nurse Manager, has

provided the Court with a copy of one of Martinez’s medical records dated June 21, 2016,

which lists Martinez’s condition on discharge as “stable.” Dkt. 38-2, at 2. Lemons also

provided a second medical record dated June 21, 2016, which provides that Martinez was

“admitted to infirmary until stabilized. Then moved to LTC. B/c of closed custody status,

he may need to physically remain in infirmary.” Id. at 4. Thus, if Martinez was ever

“comatose,” his medical records make clear that but for his close-custody status, he would

have been released from the infirmary by June 21, 2016; well within the 30-day window

for filing a grievance related to the June 10, 2017, assault.

       In summary, it does not appear from the record that Martinez exhausted his

administrative remedies. There is no legible or legitimate concern form about the incident

that implicates Coburn and/or Martinez’s fear of being housed in Unit 15. That said,

because there is confusion surrounding the concern form (i.e. whether one even exists),

whether any of the forms Martinez filed satisfy the PLRA exhaustion requirement (such as

the Adair concern form), and/or whether Martinez was able to access such forms while in

the infirmary in 2016, the Court will liberally construe these facts in Martinez’s favor and

assume arguendo that he did exhaust his remedies or did not have the opportunity to do so.

       The Court does not do this lightly. As noted previously, it appears that Coburn, ISCI,

and IDOC undertook an extensive search of their records to substantiate Martinez’s claims.

After a comprehensive review, no related concern or grievance forms surfaced. In addition,




MEMORANDUM DECISION AND ORDER - 13
       Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 14 of 25




even though Coburn has not concretely settled the question of whether concern forms were

available in 2016 in the infirmary, there is enough peripheral evidence to support such an

assertion.

       That said, the Court wishes to address the substantive nature of Martinez’s claims

because, while the administrative process discussion may leave some lingering questions,

the Court’s conclusion regarding summary judgment takes into account any of those

discrepancies and still finds that Coburn is entitled to summary judgment.

       B. Coburn’s Motion for Summary Judgment (Dkt. 31)

   1. Introduction

       In his Motion for Summary Judgment, Coburn argues that he never received any

concern form from Martinez and was not involved in the decision to move him to Unit 15.

Coburn also argues that, even assuming he had been involved in the circumstances at bar,

he is entitled to qualified immunity. The Court will address each argument in turn.

   2. Legal Standard

       Summary judgment is proper “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The Court’s role at summary judgment is not “to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial.”

Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (citation omitted). Importantly,

the Court does not make credibility determinations at this stage of the litigation. Such

determinations are reserved for the trier of fact. Hanon v. Dataproducts Corp., 976 F.2d




MEMORANDUM DECISION AND ORDER - 14
       Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 15 of 25




497, 507 (9th Cir. 1992).

       In considering a motion for summary judgment, the Court must “view[] the facts in

the non-moving party’s favor.” Zetwick, 850 F.3d at 441. To defeat a motion for summary

judgment, the respondent need only present evidence upon which “a reasonable juror

drawing all inferences in favor of the respondent could return a verdict in [his or her]

favor.” Id. (citation omitted). Accordingly, the Court must enter summary judgment if a

party “fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986). The respondent cannot simply rely on an

unsworn affidavit or the pleadings to defeat a motion for summary judgment; rather the

respondent must set forth the “specific facts,” supported by evidence, with “reasonable

particularity” that precludes summary judgment. Far Out Prods., Inc. v. Oskar, 247 F.3d

986, 997 (9th Cir. 2001).

   3. Discussion

       The Eighth Amendment protects prisoners against cruel and unusual punishment.

Under this standard, inmates have a right to be incarcerated in a reasonably safe

environment. “Prison officials have a duty to take reasonable steps to protect inmates from

physical abuse.” Hoptowit v. Ray, 682 F.2d 1237 (9th Cir. 1982), overruled on other

grounds by Sandin v. Conner, 515 U.S. 472 (1995). This right includes being protected

from constant threats of assault from other inmates. Ramos v. Lamm, 639 F.2d 559, 572

(10th Cir. 1980), cert. denied, 450 U.S. 1041 (1981). An inmate does not need to wait until




MEMORANDUM DECISION AND ORDER - 15
        Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 16 of 25




he is actually assaulted to obtain relief. Id.

       To prevail on an Eighth Amendment failure-to-protect claim, an inmate must satisfy

a two-pronged test. Farmer v. Brennan, 511 U.S. 825, 834 (1994). First, “the inmate must

show that he is incarcerated under conditions posing a substantial risk of serious harm.” Id.

The risk alleged must be “objectively, sufficiently serious.” Id. (citations and punctuation

omitted).

       Second, the prison officials must have acted with deliberate indifference to prisoner

health or safety. Id. “Deliberate indifference” is a higher standard than negligence and

requires that “the official knows of and disregards an excessive risk to inmate health or

safety; the official must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at

837. A prison official may know of a substantial risk “from the very fact that the risk was

obvious.” Id. at 840.

       However, prison officials are not liable if ‘they knew the underlying facts but

believed (albeit unsoundly) that the risk to which the facts gave rise was insubstantial or

nonexistent.’” Id. at 844. “[P]rison officials who actually knew of a substantial risk to

inmate health or safety may be found free from liability if they responded reasonably to

the risk, even if the harm ultimately was not averted.” Id. “A prison official’s duty under

the Eighth Amendment is to ensure ‘reasonable safety,’ not absolute safety.” Savocchio v.

Crabtree, No. CV-97-1698-ST, 1999 WL 562692, at *5 (D. Or. July 12, 1999) (quoting

Farmer, 511 U.S. at 844).




MEMORANDUM DECISION AND ORDER - 16
         Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 17 of 25




        i.       First Prong of the Farmer Test

        The Court first considers whether housing Martinez in Unit 15 presented an

objective, substantial risk of serious harm. Importantly, general fears about being harmed

by a fellow inmate or a prison gang are not enough to satisfy this requirement. As one

district court explained:

        Inmates have no claim under the Eighth Amendment based on a general
        unsubstantiated fear of assault by a fellow inmate or by a specific group.
        Otherwise, courts would be flooded with prisoner litigation. Instead, to
        satisfy Farmer, the prisoner must present evidence of a particularized fear
        based upon prior threats or upon members of a specific group who have the
        motive and the ability to commit an assault themselves or through
        intermediaries.

Savocchio, 1999 WL 562692, at *9.

        Here, Martinez has not been able to point to any past violence he suffered in Unit

15 or any violence between himself and any specific individual housed in Unit 15.5 The

Court does not wish to minimize the attack, or any related fears or concerns Martinez may

have had. However, the relevant inquiry is not whether Martinez’s concerns were valid

and/or understandable, but whether housing him in Unit 15 presented an objective,

substantial risk of serious harm.

        Martinez attempts to satisfy the objective element of the deliberate indifference test

by alleging it was common knowledge among prison officials that Unit 15 was a violent

housing unit, and specifically that Coburn was aware of these conditions because he

received an incident report each time an assault occurred. Dkt. 12, ¶¶ 20—22.


5
  It is true that Martinez had violent interactions in the past with other inmates while incarcerated, however,
the attack in question did not involve any of those individuals.


MEMORANDUM DECISION AND ORDER - 17
        Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 18 of 25




       As to the first assertion, Coburn represents that of the 309 Disciplinary Offense

Report’s (DOR’s) filed in the year leading up to the attack on Martinez, 167 involved

inmate-on-inmate violence. Dkt. 31-2, at 6; 31-5, at 11-15. Of those, only 6 were gang

related, and only one of those (gang related incidents) occurred in Unit 15. Id. In short, it

is not readily apparent that housing Martinez (or any individual for that matter) in Unit 15

exposed him to a higher risk of being assaulted by gang members.

       As to the second assertion, Coburn admits that he is sometimes involved in the

review of DOR’s, and/or becomes aware of specific instances of inmate-on-inmate

violence, but that as a general policy, he does not receive or review copies of every incident

report. Dkt. 31-3, at 4.

       In sum, the Court finds no evidence to support a finding that housing Martinez in

Unit 15 presented an objective, substantial risk of serious harm. As such, Martinez cannot

succeed on his Eighth Amendment claim, and summary judgment is appropriate.

       ii.    Second Prong of the Farmer Test

       Even if the Court assumes that the first prong of the Farmer test is satisfied,

summary judgment is still appropriate because Coburn did not act with deliberate

indifference towards Martinez’s individual circumstances.

       As a threshold matter, Coburn notes that he does not oversee the housing of inmates.

As Deputy Warden of Operations at ISCI, Coburn was in charge of programming,

operations of the reception and diagnostics, food services, education, and volunteer

services, but not inmate placement or housing. Dkt. 31-3, at 1. Coburn explains that




MEMORANDUM DECISION AND ORDER - 18
       Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 19 of 25




housing arrangements and inmate moves were typically arranged by the Move Coordinator,

a position that is security-related and not within in Coburn’s purview. Id. at 3. Coburn

rarely, if ever, became involved in inmate moves. Id.

       Specific to this case, Coburn states that he was not aware of Martinez’s move to

Unit 15, made no decisions regarding the move, and does not know why Martinez was

moved to Unit 15. Id. at 3-4. In fact, Coburn has declared that he cannot recall having ever

even met Martinez, has no recollection of reviewing his file, and has no personal

knowledge that Martinez was affiliated with any gang. Dkt. 31-3, at 3. Coburn asserts that

his lack of personal participation in the decision to move Martinez entitles him to summary

judgment.

       Martinez does not respond to this argument outright, but asserts that “Coburn was

appraised of the violence in Unit 15” and knew “or should have been alerted” to the fact

that Martinez was a former gang member and could face harm if housed there. Dkt. 39, at

10. As was already explained in relation to violence in Unit 15, and as will be explained in

relation to Martinez’s gang affiliation, it does not appear these statements accurately reflect

Coburn’s state of mind. Even if they did, however, Coburn’s lack of participation in

moving and/or housing Martinez is all but fatal to his claim. See Taylor v. List, 880 F.2d

1040, 1045 (9th Cir. 1989) (“Liability under Section 1983 arises only upon a showing of

personal participation by the defendant.”).

       The Court returns to the elements of the Farmer test. To establish deliberate

indifference, Martinez must show that the Coburn was: (a) subjectively aware of the




MEMORANDUM DECISION AND ORDER - 19
        Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 20 of 25




substantial risk of serious harm; and (b) failed to adequately respond. Farmer, 511 U.S. at

828. Here, no reasonable juror could find Coburn’s actions subjectively indifferent to

Martinez.

       Martinez alleges that he told prison officials that he had dropped out of all gang

activity and further, that he alerted them to the fact that his dropping out could make him

a target for retaliation, including violence.

       In response, Coburn submitted the declaration of Nicholas Blackburn, who

explained the process an inmate goes through when he or she enters the prison system and

how their responses to certain questions help prison officials determine specific security

functions—such as where the inmate will be housed. Dkt. 31-6. Blackburn reviewed

Martinez’s file and noted that when Martinez entered the prison system, he was asked to

fill out a Security Threat Group (“STG”) Questionnaire. This form included information

regarding suspected or actual gang membership. Martinez has been in and out of prison

since approximately 1996. The entries related to Martinez include an entry dated June 11,

2007, identifying him as a suspected member of the Norteno security threat group. Dkt.

31-6, at 2. His suspected membership in the gang was based upon specific “tattoos.” Id.

       On or about January 9, 2012, when Martinez reentered the prison system, he was

asked to fill out a STG Questionnaire again. In that particular questionnaire, Martinez was

asked: “Have you ever been a member of, or associated with members of a gang or

extremist group?” and “Are any of them [your tattoos] gang related?” Id. Martinez

responded “no” to both questions. Id. His Case Manager Notes from the same date state:




MEMORANDUM DECISION AND ORDER - 20
        Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 21 of 25




“Offender completed an STG Questionnaire but did not report any gang affiliation. He is

already documented as being a Norteno.” Id.

       On June 25, 2016—after the attack—Martinez’s STG Detail page was updated to

reflect Martinez as a suspected Sureno. Id. The method section of the form indicates this

was “self-reported,” and the comment section was updated to reflect Martinez’s assertion

that he “is no longer active.” Id. at 3.

       As part of his declaration, Blackburn also stated that “prior to the June 10, 2016

assault, the [] system did not contain any restrictions or “red-flags” alerting staff Martinez

should not have been housed with a specific inmate or on a particular tier.” Id. at 4.

       The Court must now digress and discuss Martinez’s second motion to strike.

       On April 16, 2019—as part of his response to Coburn’s motion to summary

judgment—Martinez filed his own declaration and noted that his file did in fact contain

entries alerting officials to the fact that he had had problems with two individuals and

should not be housed with them. See Dkt. 40, at 4. Succinctly put, Martinez’s testimony

directly contradicts Blackburn’s testimony.

       As part of his reply to his motion for summary judgment, Coburn included a

supplemental declaration of Blackburn. Dkt. 39-2. In his supplemental declaration,

Blackburn explains that his previous comment was in error and that there were in fact notes

in Martinez’s file about inmates that he should not be housed with. Blackburn explained

those details (which will be discussed below) and apologized to the Court for the oversight.

Id.




MEMORANDUM DECISION AND ORDER - 21
       Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 22 of 25




       In response, however, Martinez filed a Motion to Strike Blackburn’s supplemental

affidavit. Dkt. 43. In his motion, Martinez asserts that Coburn is trying to do “damage

control” after being caught misleading the court and that the information Blackburn

provides is not credible. Id.

       In response, Coburn (or more accurately Blackburn and Coburn’s counsel) admits

full responsibility for the erroneous statement and explains that he (Blackburn) does have

personal knowledge of the matters he is testifying to as he is an ISCI investigator and

reviewed Martinez’s file before making his statements. Under Federal Rule of Civil

Procedure 56, Coburn asserts Blackburn’s testimony is admissible.

       Upon review, the Court will DENY Martinez’s Motion to Strike. To begin,

Blackburn’s supplemental affidavit helps Martinez. It shows that there were in fact prior

“flags” or notations of violence in his file that might have warranted safety precautions.

Now, as will be explained below, the incidents in the file were unrelated to the 2016 attack

and therefore, do not support the proposition that Coburn knew Martinez was in danger,

but nonetheless, the information is helpful. Second, while it is true that Blackburn and

Coburn’s counsel should have been more thorough in their review of the record and

Blackburn’s affidavit, the mistakes do not appear nefarious. Sloppy, maybe; deceitful, no.

       In short, the Court will give Blackburn’s supplemental affidavit the weight it deems

appropriate. The Court returns to the subjective prong of the Farmer test and whether

Coburn was deliberately indifferent to Martinez’s safety.

       With Blackburn’s affidavit corrected, it appears clear that Martinez had certain




MEMORANDUM DECISION AND ORDER - 22
         Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 23 of 25




notations in his file. Those notations, however, were related to a separate incident years

earlier involving two individuals by the names of Arce and Gonzalez-Suarez. Dkt. 42-3, at

2. The notes in Martinez’s file outline that he should not be housed with either of these

inmates due to “threats of physical harm.” Id.

        As applied to this case, however, it is important to note that these restrictions were

related to individuals Martinez should not be housed with, not any particular housing Unit.

Most important, however, is the fact that the form indicates the prior incident was not STG

(Security Threat Group, i.e. “gang”) related. Id. Additionally, the individual who assaulted

Martinez on June 10, 2016, was neither of the individuals listed as inmates Martinez should

not be housed with. Thus, even though this prior incident was included in his report, it in

no way would have alerted Coburn to the fact that Martinez would be attacked in Unit 15

by a completely different individual.6

        In short, there is no evidence in the record to suggest Coburn was subjectively aware

Martinez faced a substantial risk of being assaulted in Unit 15. By all accounts, Coburn did

not even know Martinez, let alone participate in the decision to house him in Unit 15.

Furthermore, even if the Court were to assume that Coburn knew Martinez, was familiar

with his file, and/or had seen the notes regarding gang affiliation or prior violence, the

outcome does not change. There is still no evidence the June 10, 2016, assault could have

been averted had Coburn reviewed Martinez’s file because there was nothing therein

concerning Unit 15 and the assault on Martinez was neither gang-related nor did it involve


6
 The incident report for the June 10, 2016, assault also indicates the event was not STG related. Dkt. 42-3,
at 4. Thus, Martinez’s entire argument that the assault was tied to gang affiliation is suspect.


MEMORANDUM DECISION AND ORDER - 23
         Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 24 of 25




the individuals who previously assaulted Martinez. In short, there is no evidence Coburn

was indifferent towards Martinez’s rights when Martinez was transferred to Unit 15, or that

Coburn specifically intended the transfer to result in the “wanton infliction of unnecessary

pain.” See Estelle v. Gamble, 429 U.S. 97, 105 (1976).

        The Supreme Court has made clear: “Where the record taken as a whole could not

lead a rational trier of fact to find for the nonmoving party, there is no genuine issue for

trial,” and summary judgment is appropriate. Ricci v. DeStefano, 557 U.S. 557, 586 (2009)

(quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

        Here, the record taken as a whole could not lead a rational trier of fact to find that

Coburn objectively knew Unit 15 was a dangerous housing unit, or that he subjectively

knew that placing Martinez there would result in harm. As such, summary judgment is

appropriate.7

///
///
///
///
///
///


7
  Coburn also asserts he is entitled to qualified immunity. Qualified immunity generally shields
“governmental officials performing discretionary functions . . . from liability for civil damages insofar as
their conduct does not violate ‘clearly established’ statutory or constitutional rights of which a reasonable
person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Ultimately, if the law is clear,
and the individual’s behavior was legal, immunity protects “all but the plainly incompetent or those who
knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). It is clear from the record in this
case that Coburn’s conduct was lawful and did not violate Martinez’s rights. Accordingly, Coburn is entitled
to qualified immunity. This is an additional, independent reason summary judgment should be granted in
Coburn’s favor.


MEMORANDUM DECISION AND ORDER - 24
     Case 1:17-cv-00337-DCN Document 46 Filed 05/21/20 Page 25 of 25




                                    IV. ORDER

  1. Coburn’s Motion to Dismiss (Dkt. 28) is DENIED.

  2. Coburn’s Motion for Summary Judgment (Dkt. 31) is GRANTED.

  3. Martinez’s Motions to Strike (Dkts. 35, 43) are DENIED.

  4. The Court will enter a separate Judgment in accordance with Fed. R. Civ. P. 58.


                                              DATED: May 21, 2020


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 25
